DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Lee (USPAPN 2008/0127340) discloses:
normalizing said image including performing a lossy compression on said given image to obtain a lossy representation of said image (see para [60] and [69]-[72] and fig 5, performing a lossy compression to an image to obtain a compressed image);
comparing said lossy representation of said given image with a reference representation, said reference representation being a version of a reference spam image after said reference spam image has undergone a similar process (see para [69]-[72] and fig 5, comparing the compressed image to compressed spam images, obtained by performing the lossy compression to known spam images);
if said lossy representation of said given image matches said reference representation, designating said given image similar to said reference image (see para [69]-[72] and fig 5, determining that the image matches one of the spam images); and
if said lossy representation of said given image does not match said reference representation, designating said given image dissimilar to said reference image (see para [69]-[72] and fig 5, determining that the image does not match any of the spam images).
	However, Lee does not disclose: performing pre-processing, said pre-processing including at least one of cropping, fundamental extracting to identify color and/or texture employed to present spam text, gray scale converting and lower color bit converting; and said reference representation being a version of a reference spam image after said reference spam image has undergone a similar normalizing process as said normalizing. Similar reasons apply to claims 12 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668